Case 1:19-mc-00145-TSC Document 242-1 Filed 09/11/20 Page 1 of 3




          Exhibit 1
       Case 1:19-mc-00145-TSC Document 242-1 Filed 09/11/20 Page 2 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                             )
In the Matter of the                         )
Federal Bureau of Prisons’ Execution         )
Protocol Cases                               )
                                             )
LEAD CASE: Roane et al. v. Barr              )             Case No. 19-mc-145
                                             )
                                             )
                                             )
THIS DOCUMENT RELATES TO:                    )
                                             )
LeCroy. v. Barr, et al., No. 20-cv-2481      )
                                             )


                            DECLARATION OF RICK WINTER

I, Rick Winter, do hereby declare and state as follows:

1.     I am employed by the United States Department of Justice, Federal Bureau of Prisons

       (“BOP”), as Regional Counsel for the BOP’s North Central Region. I have held this

       position since October 2016. I have been employed by the BOP since 1994.

2.     The statements I make hereinafter are made on the basis of my review of the official files

       and records of the BOP, my own personal knowledge, or on the basis of information

       acquired by me through the performance of my official duties.

3.     The BOP, under the supervision of the United States Marshals Service, is responsible for

       implementing federal death sentences. See 18 U.S.C. § 3596(a); 28 C.F.R. Part 26.

       William LeCroy’s execution is scheduled to take place on September 22, 2020.

4.     I am aware that LeCroy claims that the BOP execution protocol conflicts with Georgia law.

       See ECF No. 233-1 at 8-9. Specifically, LeCroy claims BOP’s practices do not comport

       with the Georgia death sentence implementation statute, which requires that two physicians


                                                 1
       Case 1:19-mc-00145-TSC Document 242-1 Filed 09/11/20 Page 3 of 3




       be present at an execution “to determine when death supervenes.” See Ga. Code Ann. §

       17-10-41 (2010). LeCroy cites 28 C.F.R. Part 26 and the 2019 federal Protocol, and notes

       neither requires physician presence at an execution as Georgia statutory law requires. ECF

       No. 233-1 at 8-9.

5.     The 2020 BOP Execution Protocol does not require the presence of any physician at an

       execution, but states in relevant part that qualified personnel to serve as executioner(s) and

       their alternates includes “currently licensed physicians, nurses, EMTs, Paramedics,

       Phlebotomists, [and] other medically trained personnel, including those trained in the

       United States Military having at least one year professional experience in a specific

       execution related function.” ECF No. 171, A.R. 1138. 1

6.     Although the presence of a physician is not required by the BOP Execution Protocol or any

       federal regulation, BOP did have a physician in attendance for each of the five executions

       that took place in July and August 2020.

7.     For William LeCroy’s execution on September 22, 2020, the BOP has made arrangements

       for two physicians to be present to determine when death supervenes.




I declare, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and
correct.


Executed this   11th       day of September, 2020.

                                                      ____________________________
                                                      Rick Winter
                                                      Federal Bureau of Prisons


       1
         The same definition of qualified personnel is included in the 2019 BOP Execution
Protocol. See ECF No. 39-1, A.R. 1069.

                                                  2
